


Exhibit 10.19


CONTINUING EMPLOYMENT
AND SENIOR ADVISOR AGREEMENT


THIS AGREEMENT is made effective November 1, 2011, by and between Don Cronin
("Cronin") and United Insurance Holdings Corporation. ("United").


WHEREAS, Cronin has been valued employee of United and its predecessors for many
years and now expresses a desire to retire from full time employment.


WHEREAS, Cronin has acquired during his employment certain knowledge,
relationships, skills and abilities that may continue to be useful to United.


WHEREAS, Cronin has advised United of his willingness, ability and desire to
provide advisory services to United as an independent contractor following his
retirement from full time employment; and


WHEREAS, United is desirous of establishing the terms of Cronin's continued
full-time employment and engaging Cronin to provide advisory services to United
following his retirement from full-time employment.


NOW THEREFORE, in consideration of the foregoing recitals and the terms,
conditions and covenants contained herein, it is hereby agreed as follows:


I.    CONTINUING EMPLOYMENT


A.    United will continue to employ Don Cronin as the Chief Executive Officer
of United and
its subsidiaries until the earlier of May 1, 2012 or at such time as United
determines, in its
sole discretion, that his services as the Chief Executive Officer are no longer
needed
(the "Continuing Employment Period"). During the Continuing Employment Period,
Don Cronin will be entitled to his current salary and benefits, including the
eligibility for discretionary bonuses, if any, paid to senior management in
exchange for continuing to perform his customary duties as Chief Executive
Officer.


B.    Don Cronin agrees to maintain his primary residence in Sarasota, Florida
or the Tampa Bay
area until no earlier than January 1, 2012. Thereafter and during the Continuing
Employment Period, Don Cronin may move his primary residence outside the State
of
Florida during which time he will remain available as needed to the Company to
perform his duties as the Chief Executive Officer. If Don Cronin moves his
primary residence outside the State of Florida after January 1, 2012 and during
the Continuing Employment Period, United will reimburse Don Cronin for
reasonable travel expenses incurred by Cronin in performing duties requested by
United.
        




--------------------------------------------------------------------------------




II.    APPOINTMENT AS SENIOR ADVISOR


A.    At the conclusion of the Continuing Employment Period, United agrees to
appoint Cronin
as a "Senior Advisor" for the sole purpose of performing services as described
herein.
        
B.    The term of Cronin's position as Senior Advisor shall be for a period of
twenty-four (24)
months.


C.    Cronin agrees that he shall be an independent contractor during his term
as a Senior
Advisor and shall have no power to act on behalf or bind United.


D.    During his term as Senior Advisor, United agrees to continue to pay Cronin
his current
salary and benefits, except that Cronin will not be eligible for any bonus paid
to senior
management. Cronin shall be provided an automobile allowance to be determined by
the
parties in lieu of reimbursement of automobile-related expenses. During his term
as Senior
Advisor, Cronin will be eligible for health benefits and COBRA health coverage
as
United's health insurance program and applicable law allow.


E.    In case of Cronin's death during the twenty-four (24) month period as a
Senior Advisor,
and if Cronin is entitled to continuing compensation as a Senior Advisor under
the terms
of this Agreement at the time of his death, the payment of Cronin's salary, but
not benefits,
shall continue to be made to Cronin's surviving heir for the remainder of the
twenty- four
(24) month period.


III.     SENIOR ADVISOR DUTIES


A.    Cronin's duties under this agreement as Senior Advisor are to provide, at
the request of
United, services consisting of independent advisory and consulting services to
United for
the purposes of assistance with improving the processes of United's property and
casualty
insurance business as well as analyzing, and participating in, the expansion of
that
business.


B.    Cronin shall service with objectivity and complete loyalty as to the
interests of United and
shall render to United such information, counsel, and service as within the
knowledge,
understanding, and opinion, in good faith of the Cronin, best serves United's
needs and
interest.


C.    Services are limited to an advisory capacity only, and represent the
opinion(s) and
suggestion(s) of Cronin. Notwithstanding the services being provided by Cronin,
those
services shall not be construed, in any way, as decisions on the part, or on
behalf,
of United.






--------------------------------------------------------------------------------




    
D.    United hereby specifically states and agrees that all decisions related to
United's
business, operations, personnel affairs and any and all of the matters discussed
between United and Cronin, are deemed to have been made and shall be made by
United in its sole and absolute discretion.


E.    United acknowledges and agrees that Cronin shall be permitted, during his
engagement
as Senior Advisor, to engage in other professional and related activities
provided such
activities are not prohibited under the terms of this Agreement.


IV.    TERMINATION OF AGREEMENT


A.    This agreement shall terminate upon the occurrence of one of the following
events:


1.    The termination of the Agreement by Cronin, with or without cause, subject
to Cronin providing thirty (30) days advance notice to United of said
termination; or
2.    The termination of the Agreement by United for cause (as defined below),
subject to United providing thirty (30) days advance notice, and an
opportunity to cure within that time period, to Cronin of said termination and
the reason therefore; or
3.    The expiration of the twenty-four (24) month term during which Cronin will
act as a Senior Advisor.


For purposes of the Agreement, United shall have "Cause" to terminate this
Agreement: (i) if Cronin engages in conduct which has caused, or is reasonably
likely to cause, substantial and serious injury to United; (ii) if Cronin is
convicted
of a felony, as evidenced by a binding and final judgment, order or decree of a
court
of competent jurisdiction; (iii) use of illegal drugs or addiction to habit
forming
drugs; (iv) insobriety by Cronin while performing Cronin's duties hereunder;
(v) any act of dishonesty by Cronin to United; (vi) Cronin's willful or reckless
misconduct that causes (or reasonably threatens to cause) material injury to
United;
or (vii) Cronin's breach of this agreement.


B.    Upon the termination of this Agreement, all compensation to Cronin shall
immediately
cease and Cronin shall not be entitled to any compensation which would have been
paid
at a later date.






--------------------------------------------------------------------------------






C.    Upon the termination of this Agreement, the provisions of Article V, VI
and VII
shall survive said termination.


V.    NON-COMPETITION, NON-SOLICITATION AND NON-DISCLOSURE OF CONFIDENTIAL
INFORMATION


A.    In consideration of United's willingness to enter into this Agreement,
which Cronin
agrees involves substantial and material compensation, Cronin agrees that during
this term
of the Continuing Employment Period Cronin shall not provide services, whether
for
compensation or otherwise, to any other person or entity engage in the business
of writing
any lines of insurance then or now written by United or its subsidiaries or
parents.


B.    In consideration of United's willingness to enter into this Agreement,
which Cronin agrees
involves substantial and material compensation, it is agreed that if, after
termination of
the Continuing Employment Period, but during his term as Senior Advisor, Cronin
agrees
to provide, or provides, services as a full-time employee or officer, or as a
director, for any
person or entity engaged in the business of writing any lines of insurance then
written by
United or any of its subsidiaries or parents, any and all compensation payable
to Cronin
under Section II. above will immediately cease and Cronin shall not be entitled
to receive
any compensation in any form which would otherwise be paid or payable under
Section II.
after the earlier of agreement to provide or providing the services described
above in this
Section V.B.


C.    In consideration of United's willingness to enter into this Agreement,
which Cronin agrees
involves substantial and material compensation, Cronin agrees that during his
term as a
Senior Advisor and for twenty-four (24) months following the termination of this
Agreement, Cronin shall not solicit, either directly or indirectly, any
employee, contractor,
consultant, insurance agent, or representative of United or its subsidiary
entities to leave
the employment of, or adversely alter their business relationship with, United
or its
subsidiary or parent entities for employment, or to do business with, Cronin or
any other
person or entity which writes any line of insurance written by United or its
subsidiaries or
parents, or provides services to any such person or entity, at the time of the
solicitation.


D.    In consideration of United's willingness to enter into this Agreement,
which Cronin agrees
involves substantial and material compensation, Cronin agrees that during the
term of the
Continuing Employment Period, his term as a Senior Advisor and following the
termination of this Agreement, Cronin shall not disclose any Confidential
Information






--------------------------------------------------------------------------------






as described herein. The term "Confidential Information" means all information
or
material which pertains to and/or is created for United's or its subsidiary or
parent
entities' business methods, strategic plans, or operational techniques; United's
or its
subsidiary or parent entities' agents and customers including but not limited to
names,
locations, pricing, and commission structures, account volumes, claims
experience,
renewal dates, terms of service; United's or its subsidiary or parents entities'
intellectual
property including but not limited to its proprietary computer software, its
design and
functionality, its inputs and outputs, ideas, techniques, works of authorship,
inventions,
know how, process, apparatuses, algorithms, software programs, software source
documents, databases, applications, engine protocols, routines, models,
displays, manuals,
and operating procedures, including without limitation the selection
coordination and
arrangements of the contents hereof, and formulae related to current, future and
proposed
products and services; trademarks and service marks: United's non-public
financial
information, employee lists, business contractual relationships or, without
limiting the
foregoing, any other information which gives competitive business advantage or
the
opportunity of obtaining such advantage or the disclosure or which could be
detrimental
to the interests of United or its subsidiary or parent entities.


E.    Cronin agrees that all Confidential Information shall remain the property
of United and its
subsidiary or parent entities, as the case may be, and that United and its
subsidiary and
parent entities may use such Confidential Information for any purpose without
obligation
to Cronin. Nothing contained in this Agreement shall be construed as granting or
implying
any transfer of rights to Cronin in the Confidential Information, or any patents
or other
intellectual property protecting or relating to the Confidential Information.


VI.    INDEMNIFICATION


A.    United agrees to indemnify and hold harmless Cronin against any and all
costs, losses,
liabilities, expenses (including reasonable attorney's fees), judgments, fines
and amounts
paid in settlement actually and reasonably incurred in connection with third
party claims
against Cronin which result from any act or omission constituting negligence,
willful
misconduct or breach of fiduciary duty by an officer, director or employee of
United in
connection with this Agreement.


B.    Cronin agrees to indemnify and hold harmless United, its directors,
officers, employees
and agents against any and all costs, losses, liabilities, expenses (including
reasonable
attorney's fees), judgments, fines and amounts paid in settlement actually and
reasonably
incurred in connection with third party claims against United which result from
any act or
omission constituting gross negligence, willful misconduct, breach of this
Agreement
or breach of fiduciary duty by Cronin in connection with this Agreement.
        




--------------------------------------------------------------------------------




VII.    MISCELLANEOUS


A.    Representation of Authority. Each of the parties hereto warrants and
represents that it has
authority, corporate and otherwise, to enter into this Agreement and perform in
accordance
with the terms hereof.


B.    Survival of Rights and Obligations. This Agreement shall be binding upon,
inure to the
benefit of, and be enforceable by United, its successors, and assigns. For
purposes of
explanation and not of limitation, this Agreement shall be binding upon any and
all
successors to United whether by sale, merger, change of control or otherwise.


C.    Equitable Relief. Cronin agrees and acknowledges that any breach of this
Agreement
would cause United irreparable harm for which monetary damages would be
inadequate.
Accordingly, United will be entitled to seek injunctive or other equitable
relief to remedy
any threatened or actual breach of this Agreement by Cronin, as well as monetary
damages
equal to the sum of all payments made hereunder.


D.    Notices. All notices under this Agreement shall be in writing and shall be
deemed duly
given when delivered, if personally delivered, or three (3) days after the date
mailed if
sent by registered or certified mail, return receipt requested and postage
prepaid, and
addressed to the parties at the following addresses:


        
If to United to:
 
If to Cronin to:
United Insurance Holdings Corp.
 
 
Attn: Chairman of the Board of Directors
 
 
360 Central Avenue, Suite 900
 
 
St. Petersburg, FL 33701
 
 



unless a party receives written notice of any change.


E.    Assignment. Neither United nor Cronin may assign or transfer this
Agreement or any
rights or benefits under this Agreement to any person or entity without the
prior written
approval of the other party.






--------------------------------------------------------------------------------




F.    Cumulative Rights. The rights and remedies provided in this Agreement are
cumulative
and not exclusive and are in addition to any other rights and remedies the
parties may have
at law or otherwise.
G.    Waiver. Neither party's waiver of the other's breach of any term, covenant
or condition
contained in this Agreement shall be deemed to be a waiver of any subsequent
breach of
the same or any other term, covenant or condition in this Agreement.
H.    Headings. The headings in this Agreement are inserted only as a matter of
convenience
and in no way define, limit, construe or describe the scope or intent of any
article or
section of this Agreement.
I.    Continuing Enforcement; Survival. The covenants contained in or
liabilities accrued
under this Agreement which, by their terms, require their performance after the
expiration
or termination of this Agreement shall be enforceable notwithstanding the
expiration or
termination of this Agreement.
J.    Governing Law and Venue. This Agreement shall be governed by and construed
in
accordance with the laws of the State of Florida. The parties agree that this
Agreement
was entered into and intended to be performed in Pinellas County, Florida. The
parties
further agree that any legal action arising out of this Agreement shall its
venue in the state
or federal courts located in Hillsborough County, Tampa, Florida. The prevailing
party in
any litigation or other action arising out of or relating to this Agreement
shall be entitled to
recover its attorney's fees and costs from the non-prevailing party.
K.    Severability. If any provision of this Agreement shall be determined to be
invalid or
unenforceable, the remaining provisions of this Agreement shall not be affected,
and every
provision of this Agreement shall remain in full force and effect and
enforceable to the
fullest extent permitted by law.
L.    Counterparts. This Agreement may be executed in one or more counterparts,
each of
which shall be deemed an original, but all of which together shall constitute
one and the
same agreement.
M.    Integrated Agreement; Amendments. This Agreement, and the materials
incorporated
herein by reference, constitutes the entire agreement between the parties as to
the subject
matter contained herein. There are no promises or other agreements, oral or
written,
express or implied, between the parties as to the subject matter of this
Agreement other
than as set forth herein. No change or modification of, or waiver under, this
Agreement
shall be valid unless it is in the writing and signed by duly authorized
representatives of
United and Cronin.


IN CONSIDERATION of the continuing employment of Cronin by United as described
herein, as well as the benefits and opportunities gained by the parties under
this Agreement, the parties have executed this
Agreement effective as of the date first written above.




--------------------------------------------------------------------------------




United Insurance Holdings Corporation:
 
Donald J. Cronin
Signed: /s/ Greg C. Branch
 
Signed: /s/ Donald J. Cronin
Print Name: Greg C. Branch
 
Print Name: Donald J. Cronin
Title: Chairman
 
Title: CEO
Date: 11/14/11
 
Date: 11/14/11









 


